EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Shoop on 8 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figs. 14, 15, 17A,B, and 34-36 were indicated to application to have illegible text or text which has improper shading, making some of the text difficult to discern.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The application has been amended as follows: 

IN THE ABSTRACT:
Described herein are interactive devices that mimic a portion of a human male and a female genitalia. The male device includes a unique bead drive assembly for providing an extending and retracting motion. Also included on the male device is a massager sub-assembly able to inflate and deflate while being able to slide along a shaft of the male device. The female device includes a clamshell constrictor having an inflation mechanism that is able to provide a squeezing motion as well as being able to slide back and forth within the body of the female device. Also disclosed herein are methods of communication and interaction between a pair of interactive devices or multiple interactive devices. Finally, methods of managing interactive sessions between multiple interactive devices are also described.


IN THE CLAIMS:
At line 1 of claim 4, “wherein string” has been changed to –wherein the string--.
At line 1 of claim 5, “the position” has been changed to –a position--.
At line 1 of claim 13, “claim 11” has been changed to --claim 12--.
At line 2 of claim 13, “one end of the string” has been changed to –one end of one of the two or more strings, wherein the spring member is--.
At line 2 of claim 13, “both” has been changed to –more--.
At line 1 of claim 14, “claim 11” has been changed to --claim 12--.
At line 1 of claim 15, “claim 11” has been changed to --claim 12--.
At line 1 of claim 16, “claim 11” has been changed to --claim 15--.
At line 1 of claim 17, “claim 16” has been changed to --claim 12--.
At line 1 of claim 18, “claim 11” has been changed to --claim 15--.
At line 1 of claim 19, “claim 16” has been changed to --claim 12--.
At line 1 of claim 20, “claim 11” has been changed to --claim 15--.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-11, while the prior art teaches a device for mimicking a portion of female genitalia, the device comprising: a tubular body having a proximal end, a distal end and an interior space; a flexible sleeve within a proximal end of the interior space of the tubular body and having a proximal-facing opening, the sleeve forming an open cavity within the proximal end of the tubular body, wherein the cavity has an inner diameter; a constrictor between the sleeve and the tubular body; a constriction actuator configured to adjust a diameter of the constrictor to expand or constrict the inner diameter of the cavity, and a stroke driver coupled to the constrictor and configured to reciprocate the constrictor proximally and distally within the tubular body, the prior art of record does not teach or fairly suggest a device for mimicking a portion of female genitalia, as claimed by Applicant, wherein the stroke driver comprises a twisted-string drive having: a string coupled to the constrictor and configured to twist and untwist around itself to change length and to drive movement of the constrictor proximally and distally within the tubular body, and a motor configured to twist and untwist the string.
Regarding claims 12-20, while the prior art teaches a device for mimicking a portion of female genitalia, the device comprising: a tubular body having a proximal end, a distal end and an interior space; a flexible sleeve within a proximal end of the interior space of the tubular body and having a proximal-facing opening, the sleeve forming an open cavity within the proximal end of the tubular body, wherein the cavity has an inner diameter; a constrictor between the sleeve and the tubular body; a constriction actuator configured to adjust a diameter of the constrictor to expand or constrict the cavity; and a stroke driver coupled to the constrictor and configured to reciprocate the constrictor proximally and distally within the tubular body, the prior art of record does not teach or fairly suggest a device for mimicking a portion of female genitalia, as claimed by Applicant, wherein the stroke driver comprises a twisted-string drive having: two or more strings configured to twist and untwist around each other to change length and drive movement of the constrictor proximally and distally within the tubular body, and a motor configured to twist and untwist one or more of the two or more strings.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791